DETAILED ACTION

In response to the Election response filed October 15, 2021

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on September 3, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions

Applicant’s election without traverse of claims 1 - 12 in the reply filed on October 15, 2021 is acknowledged.

Claims 13 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 15, 2021.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 5, 6, 8, 9 and 11 - 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haskett (US 4,845,853).

With respect to claim 1, Haskett discloses an adjustable sundial assembly comprising a base (2); a saddle (10, 11) slidably connected to the base and configured to move in an arc relative to the base; a housing (30) adjustably coupled to the saddle; and an equatorial sundial (42, 43) attached to the housing.  

Referring to claim 2, Haskett sets forth an adjustable sundial assembly wherein the equatorial sundial comprises a first bow element (42) having a first arc shape; a second bow element (43) having a second arc shape, wherein the first and second bow elements are attached together at a connection portion of the housing (See Figure 1).

In regards to claim 5, Haskett teaches an adjustable sundial assembly further comprising a plurality of graduations defined on the first bow element (Figures 9 and 10), each graduation corresponding to a time of day;30641133941 4846-3844-6257\2a gnomon (55, 58) connected to the second bow element to cast a shadow on the graduations of the first bow element to indicate the time of day.

Regarding claim 6, Haskett shows an adjustable sundial assembly wherein the gnomon (55, 58) is a bow string attached to terminal ends of the second bow element (See Figure 1).

With regards to claim 8, Haskett discloses an adjustable sundial assembly further comprising an adjustment assembly (7, 11) to adjust the equatorial sundial relative to the base (See Figure 4).  

Referring to claim 9, Haskett sets forth an adjustable sundial assembly wherein the adjustment assembly comprises an adjustment mechanism (Figure 3) operable to move the saddle relative to the base; a scale (12b) associated with the base; and a pointer (i.e. outer surface of member 7a) connected to the saddle and positioned to move along the scale to indicate the position of the saddle relative to the base.  

In regards to claim 11, Haskett teaches an adjustable sundial assembly wherein the saddle (10,11) sits atop the base (2); the housing (30) sits atop the saddle (10,11); and the equatorial sundial sits atop the housing (See Figure 1).  


Regarding claim 12, Haskett shows an adjustable sundial assembly wherein moving the saddle (10,11) relative to the base (2) and moving the housing (30) relative to the saddle (10,11) tilts the equatorial sundial toward the base (See Figure 3 to 5).

Claims 1 - 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lietz (US 667,785).

With respect to claim 1, Lietz discloses an adjustable sundial assembly comprising a base (F); a saddle (B) slidably connected to the base and configured to move in an arc relative to the base; a housing (H) adjustably coupled to the saddle; and an equatorial sundial (D) attached to the housing.  

Referring to claim 2, Lietz sets forth an adjustable sundial assembly wherein the equatorial sundial comprises a first bow element (C) having a first arc shape; a second bow element (D) having a second arc shape, wherein the first and second bow elements are attached together at a connection portion of the housing (See Figure 1).

In regards to claim 3, Lietz teaches an adjustable sundial assembly wherein a plane defined by the first bow element extends perpendicularly to a plane defined by the second bow element (See Figure 1).
  

Allowable Subject Matter

Claim 4, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to teach the combination as claimed:
Hughes Jr. (US 6,604,290)
Sundblad (US 2,754,593)
Mead (US 2,192,750)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
October 21, 2021




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861